Citation Nr: 0310199	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
evaluation for PTSD.


FINDINGS OF FACT

1.  The appellant's PTSD manifests subjectively with 
avoidance of conflict and Asians, difficulty retaining new 
information; impaired sleep, nightmares, intrusive thoughts 
of Vietnam, episodic poor appetite, and decreasing job 
performance.

2.  The appellant's PTSD manifests objectively as oriented 
times three; spontaneous, logical, and relevant speech; 
intact impulse control; no obvious deficits in memory and no 
indications of any thought disorder.  Impulse control is 
intact when around others, and hallucinations and suicidal 
intent were denied.

3.  The appellant's PTSD manifests with serious impairment in 
social and occupational functioning, as reflected in his 
global assessment of functioning (GAF) of 50.

4.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicide ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for an increased evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.125, 
Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a June 2002 letter, and the December 2002 
Statement of The Case, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder.  The 
letter explained what type evidence was required to show 
entitlement to an increased evaluation, and informed the 
appellant of VA's duty to assist him with developing his 
claim.  Further, the letter informed the appellant that VA 
would assist him by obtaining government and non-government 
records and other information on his behalf and also informed 
the appellant what information he was expected to obtain.  
Specifically, the letter informed the appellant to provide 
the name and address of any agency or person who possessed 
records he desired VA to obtain.  VA Forms 21-4142 were 
provided for his use to authorize VA to obtain any records 
identified.  Therefore, the Board finds that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, VA obtained treatment records 
related to the appellant and scheduled mental examinations 
specifically  for PTSD.  The information produced by these 
efforts has been associated with the claim file. Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in a July 2002 statement, 
the appellant informed the RO that he had no private medical 
records to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant was granted service connection 
for PTSD in March 1998, and his disability was evaluated as 
10 percent from December 1997.  An August 1999 rating 
decision granted an increased evaluation to 50 percent, 
effective December 1997.  The appellant submitted his current 
claim for an increased evaluation in January 2000.

The appellant received a VA PTSD examination in April 2000.  
The examination report reflects that the appellant stated he 
was employed as a car salesman, where he was doing well 
except for an inability to remember details, such as 
customers names, etc.  The appellant is divorced with three 
adult children, and, at the time of the examination, he lived 
with his son.  He claimed a good relationship with his 
daughters.  His fiancée died of breast cancer, and he had not 
developed a relationship with another female, because he 
described himself as "a loner" and he generally avoids 
contact with other people.

The April 2000 examination report reflects the appellant 
presented with good grooming and hygiene and looking a few 
years older than his stated age, and he was polite and 
friendly throughout the evaluation.  The appellant spoke with 
good vocabulary, and his speech was logical and focused at 
all times, and he did not attempt to exaggerate his problems 
or misrepresent himself and he denied any compulsions.  He 
was alert and oriented times four.  The appellant described 
himself as an even tempered person, but he broods a lot about 
Vietnam.  The sounds of a helicopter flying overhead, 
fireworks, or seeing an Asian person triggers anxiety, which 
lasts 15 to 20 minutes.  His appetite is sporadic and he 
suffers from chronic insomnia.  The appellant also complained 
of poor concentration, as he forgets many details of his 
work, and he expressed feelings of helplessness and 
hopelessness.  The appellant described himself as suffering 
from a chronically dysphoric mood.  He has experienced 
suicidal ideation the year of his fiancée's death and 
sporadic ideation since, but stated he would never kill 
himself because of his family, and he denies any attempts or 
history of homicidality.  He claims a good relationship with 
his two sisters, with all others with whom he comes in 
contact, although he describes himself as socially avoidant.  
He doesn't go to parties or functions, preferring to be 
alone.  He interacts only with family and those at his work 
place.  He does his own grocery shopping and household 
chores.  His only income is his VA pension and commissions he 
earns as an automobile salesman.  The appellant states that 
he thinks about Vietnam daily and he still has sporadic 
nightmares.  He believes he would have been more successful 
at this point in his life had he not served in the military.

The April 2000 examination report reflects a multi-axial 
diagnosis of: Axis I, PTSD, severe, depressive disorder not 
otherwise specified; Axis II, none; Axis III, chronic back 
pain, arthritis, hypertension; Axis IV, commission sales 
position; Axis V, GAF of 51, moderate impairment of 
functioning.

In his April 2001 Form 9, the appellant stated that he has 
major deficiencies with family relations, judgment, thinking, 
mood, and especially work.  He stated that his work has 
deteriorated, and that he has difficulty adapting to 
stressful situations, such as work or family relations.

An August 2001 evaluation by a psychiatrist for the New York 
State Department of Veterans Affairs, reflects the appellant 
as stating that he was no longer able to put in the time, 
interest, or ability, he once invested in his work as an auto 
salesman.  He stated he was increasingly moody, irritable, 
and evidenced a decreased desire to see anyone, even his 
family, or do anything socially.  He described his intrusive 
thoughts as constant.  The report describes the appellant as 
one of the most significantly disabled veteran with whom the 
evaluator has worked.  The doctor's multi-axial PTSD 
diagnosis included a GAF of 45.

An August 2001 VA PTSD therapy note reflects that the 
appellant complained of increasing preoccupation with Vietnam 
and survivor's guilt, and he expressed amazement that he 
could remember events from 30 years ago but not what he did 
the prior week.  The note describes him as flat, anxious with 
little interest in any pleasurable activities and has 
increasingly avoidant.  A psychotropic drug helped ease his 
anxiety.  Stated that he spends no time with friends and 
little with his family.

An October 2001 statement by the appellant is to the effect 
that his increased PTSD symptoms have adversely impacted his 
ability to do his job.  He claims that his income is not 
nearly the amount it was when he initially was diagnosed with 
PTSD, and that he is close to being asked to leave his job.

A July 2002 update of the service organization psychiatrist's  
August 2001 evaluation by a clinical specialist, states that 
the appellant is experiencing serious impairment in memory 
and concentration because of increased flashbacks and 
intrusive memories, which have resulted in marginal 
functioning.

At the appellant's July 2002 VA PTSD examination, he 
presented an undated letter from his immediate supervisor at 
the automobile dealership.  The supervisor stated that, 
during the prior 10 years, he has observed the appellant's 
performance deteriorate from highly efficient to that of a 
person who is plagued by anxiety and who has a tendency to 
lose control.  The supervisor described decreased levels of 
concentration along with the appellant exhibiting a very 
short memory, as reflected by the appellant's inability to 
remember the names of previous customers he spent time with 
or the details of deals he made.  Further, the supervisor 
described the necessity of keeping the appellant away from 
Asian customers and, during the prior year, the appellant has 
developed a pattern of tardiness and a tendency to tire very 
easily during the course of a day.

The July 2002 examination report acknowledges receipt of the 
psychiatrist's report and physical examination, and the 
update, as well as the letter from the appellant's 
supervisor.  The appellant reported that he currently was 
taking Prozac and Ambien for sleep, and occasionally 
clonazepam for anxiety.  The appellant also stated that, in 
some ways, his PTSD therapy was making his symptoms worse.  
He stated that he gets along with his mother, but he doesn't 
really see his sisters, children, or grandchildren that much.  
His 22-year-old daughter lives with him, but he does not see 
much of her or his other two children.  The appellant stated 
that he avoids confrontation at all costs, that he cannot 
retain information or learn new information.  He stated that 
he doesn't how much longer he can continue his job, as he 
feels that currently he basically is unproductive.

The assessment reflects that the appellant appeared at the 
interview dressed appropriately and neatly and with good 
hygiene.  He greeted the evaluator with the statement, "I am 
glad your (sic) not a gook."  The appellant stated he cannot 
tolerate Orientals, and he leaves the car showroom whenever 
an Oriental enters.  He was cooperative throughout the 
interview, although somewhat gruff at times, and his mood 
appeared somewhat irritable at times as well as dysthymic.  
His speech was spontaneous, logical, and relevant, with no 
obvious deficits in memory.  There was no indication of any 
thought disorder, and delusions and hallucinations were 
denied.  He was oriented times three, and he was depressed.  
He admitted to being suicidal in the past, but he expressed 
no current intent or overt homicidal ideation.  The 
appellant's appetite is not well maintained but he is not 
underweight.

The examiner's summary assessment was that the appellant's 
symptoms have become exacerbated secondary to the loss of his 
fiancée as well as the aging process and the fact that car 
sales is very demanding while the appellant is in intensive 
treatment for his PTSD.  The examiner observed that the 
appellant is  even more distressed and troubled by memories 
about Vietnam.  Overall, he seems to have chronic suicidal 
ideation, although no plan or intent.  The multi-axial 
diagnosis was: Axis I, PTSD, chronic and severe, depressive 
disorder not otherwise specified, secondary to PTSD; Axis II, 
no diagnosis; Axis III, high blood pressure; Axis IV, social 
isolation, chronic PTSD, and difficulty functioning at work; 
and, Axis V, GAF of 50.

August 2002 and September 2002 VA PTSD therapy notes reflect 
the appellant as describing how exhausted he is after working 
eight hours and how it is becoming difficult just to survive 
a day let alone be productive.  He expressed a sense of 
uselessness.  The appellant acknowledged that it is now 
counterproductive to suppress his emotions.  He denied 
suicidal or homicidal ideation or intent.

In a January 2003 statement, the appellant states that he has 
been in intensive VA PTSD therapy since 1997, and he believes 
the therapy has worsened his PTSD in many ways.  He describes 
his current lifestyle as isolated to the protective 
environment of his home, which he refers to as his bunker.  
He then provides further details of incidents he shared 
during the evaluations set forth above.  He describes one 
specific work-related incident where he signed for a 
$35,000.00 vehicle which turned up missing.  A subsequent 
police and insurance investigation revealed it never was 
shipped to the dealership, a fact of which he has no memory.  
He states that, as a result, he no longer is trusted with 
responsible tasks, which is very embarrassing for him.  He 
concludes his statement by describing his symptoms as being 
near continuous panic, always depressed, 6 senses on high 
alert 24 hours a day, and he is exhausted.  He states that 
his prescription drugs are not helping much.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In his Form 9, the appellant criticized what he perceived to 
be the undue brevity of his April 2000 VA PTSD evaluation and 
stated that such a brief examination should not be given 
precedent over the evaluation of his private therapists with 
whom he has spent more time.

The appellant's representative catalogs the evaluation of 
representative's psychiatrist and the appellant's symptoms, 
and impact on his employment, and asserts that the 
appellant's disability picture meets the criteria for a 
higher evaluation.

As concerns the appellant's assessment of the VA evaluation, 
the Board finds them all in conformance with the Diagnostic 
and Statistical Manual of Mental Disorders-IV (DSM-IV), are 
supported by the findings on the examination reports, and 
deems them sufficient to assess the appellant's disability 
picture.  38 C.F.R. § 4.125(a) (2002).  In fact, the July 
2002 VA examiner received, reviewed, and considered the 
representative's psychiatrist's evaluation and the lay 
statement of the appellant's supervisor, as are duly noted in 
the July 2002 examination report.

The Board finds that, on the basis of all the credible 
evidence of record, including the July 2002 PTSD examination 
report and the underlying facts supportive thereof, no 
greater than a 50 percent evaluation is warranted.  Rating 
evaluations of mental disorders requires a thorough 
familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV).  
38 C.F.R. § 4.130 (2002).  

First, the appellant's GAF of 50, on its face, is at the 
highest positive range for "serious symptoms" (41-50), as 
it is only one point shy of "moderate symptoms."  DSM-IV at 
47.  Parenthetically, the Board notes that Dr. Panzetta's 
assessed GAF of 45 falls midway of the range.  The 
psychiatric examination report provides a firm factual basis 
to infer that the examiner assessed the appellant as 50 
because the appellant expressed an increased tendency to 
avoid social interaction and his distant relationship with 
his immediate family.  The Board draws this inference because 
the examination report reflects that the appellant denied the 
other criteria listed for a GAF of 50; specifically, the 
appellant denied obsessive rituals, and any history of 
illegal activities.  The July 2002 report does state that the 
appellant has suicide ideation but no real intent.  On the 
other hand, however, the August 2002 and September 2002 PTSD 
therapy notes reflect a denial of suicidal or homicidal 
ideation.  Further, although the appellant states his work 
efficiency is eroding, he is currently employed at a job he 
has held for the last 10 years.

An evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based.  38 C.F.R. §§ 4.126(a), (b) (2002).  DC 9411 
provides that a 50 percent evaluation applies when an 
appellant's occupational and social impairment reflects 
reduced reliability and productivity due to such symptoms as: 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411 (2002).

It is readily apparent that the appellant's symptomatology 
meets only a few of those criteria.  Of the listed criteria, 
the appellant currently manifests only impaired short term 
memory, disturbance of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  There is no evidence that the appellant's 
symptomatology manifests any of the more severe symptoms 
listed.  The Board deems the appellant appropriately 
evaluated at 50 percent because, as urged by the appellant's 
representative, not every criteria of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21 (2002), and that any 
doubt as to whether to apply a higher rating is resolved in 
favor of the higher rating.  38 C.F.R. § 4.7 (2002).  
Further, applicable rating criteria are applied via an 
overall assessment of one's disability picture.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  The Board finds that 
the credible evidence of record shows that the appellant's 
disability picture more closely approximates that of the 50 
percent evaluation than a 70 percent evaluation.

The Board finds that the higher evaluation of 70 percent is 
not warranted.  A 70 percent evaluation applies when a 
appellant's occupational and social impairment reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

The appellant is depressed, and he clearly has deficiencies 
in the areas of family relations, i.e., his distant 
relationship with his three children, his grandchildren, and 
his two sisters, and he manifests an inability or 
unwillingness to develop, establish, and maintain new 
effective relationships.  Overall, however, the appellant's 
disability picture does not more closely approximate the 
criteria for a 70 percent evaluation.  As of September 2002, 
he denied suicidal ideation; he does not have poor impulse 
control; he presented at the evaluation with appropriate 
personal appearance and hygiene; and his speech was not 
illogical.  In fact, his speech was quite articulate.  
Further, as stated, the appellant is still employed, though 
he is experiencing difficulty maintaining reasonable job 
proficiency.  The Board finds, however, that the current 
evaluation adequately compensates for that factor.  
Accordingly, the appellant's disability picture more closely 
approximates that of a 50 rather than a 70 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.21, 4.126, 4.130, DC 9411 (2002).


ORDER

Entitlement to an increased evaluation in excess of 50 
percent for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

